
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(n)


SIXTH AMENDED AND RESTATED

TENET 2001 DEFERRED

COMPENSATION PLAN


--------------------------------------------------------------------------------





SIXTH AMENDED AND RESTATED TENET 2001 DEFERRED COMPENSATION PLAN

Table of Contents


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I—PREAMBLE AND PURPOSE
 
1   1.1   Preamble   1   1.2   Purpose   1
ARTICLE II—DEFINITIONS AND CONSTRUCTION
 
1   2.1   Definitions   1   2.2   Construction   7
ARTICLE III—PARTICIPATION AND FORFEITABILITY OF BENEFITS
 
7   3.1   Eligibility and Participation   7   3.2   Forfeitability of Benefits  
8
ARTICLE IV—DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING—AND INVESTMENT CREDITING
RATES
 
8   4.1   Deferral   8   4.2   Company Contributions   10   4.3   Accounting for
Deferred Compensation   10   4.4   Investment Crediting Rates   11
ARTICLE V—DISTRIBUTION OF BENEFITS
 
13   5.1   General Rules   13   5.2   Distributions Resulting from Termination  
13   5.3   Scheduled In-Service Withdrawals   14   5.4   Non-Scheduled
Withdrawals   14   5.5   Financial Necessity Distributions   15   5.6   Elective
Distributions   16   5.7   Death of a Participant   16   5.8   Disability of a
Participant   16   5.9   Change of Control   16   5.10   Withholding   17   5.11
  Suspension of Benefits   17
ARTICLE VI—PAYMENT LIMITATIONS
 
17   6.1   Spousal Claims   17   6.2   Legal Disability   18   6.3   Assignment
  18
ARTICLE VII—FUNDING
 
19   7.1   Funding   19   7.2   Creditor Status   19          


i

--------------------------------------------------------------------------------




ARTICLE VIII—ADMINISTRATION
 
19   8.1   The PAC   19   8.2   Powers of PAC   19   8.3   Appointment of Plan
Administrator   19   8.4   Duties of Plan Administrator   19   8.5  
Indemnification of PAC and Plan Administrator   21   8.6   Claims for Benefits  
21   8.7   Arbitration   22   8.8   Receipt and Release of Necessary Information
  23   8.9   Overpayment and Underpayment of Benefits   23
ARTICLE IX—OTHER BENEFIT PLANS OF THE COMPANY
 
23   9.1   Other Plans   23
ARTICLE X—AMENDMENT AND TERMINATION OF THE PLAN
 
23   10.1   Amendment   23   10.2   Termination   24   10.3   Continuation   24
ARTICLE XI—MISCELLANEOUS
 
24   11.1   No Reduction of Employer Rights   24   11.2   Provisions Binding  
24
EXHIBIT A
 
26

ii

--------------------------------------------------------------------------------





SIXTH AMENDED AND RESTATED
TENET 2001 DEFERRED COMPENSATION PLAN


ARTICLE I
PREAMBLE AND PURPOSE


1.1Preamble. This Sixth Amended and Restated Tenet 2001 Deferred Compensation
Plan (the "Plan") of Tenet Healthcare Corporation (the "Company"), adopted on
September 10, 2003 by the Compensation Committee (the "Committee") and
subsequently amended by the Committee effective April 1, 2004 to eliminate the
matching contribution of stock units for directors who chose to invest their
basic compensation deferrals in stock units, amends and restates the Tenet 2001
Deferred Compensation Plan adopted by the Committee on October 10, 2000 as
amended and restated by the Committee on July 22, 2003, October 8, 2002,
December 4, 2001, July 24, 2001 and May 22, 2001. The Plan is intended to permit
the Company and its participating Affiliates, as defined herein (collectively,
the "Employer"), to attract and retain a select group of management or highly
compensated employees and Directors, as defined herein.


Effective as of December 5, 1995, the Company adopted the Tenet Executive
Deferred Compensation and Supplemental Savings Plan (as the same has been
amended from time to time, the "Supplemental Plan"). Effective as of January 31,
2001, the Company transferred to this Plan amounts held for the benefit of
certain participants in the Supplemental Plan, other than those balances held
for the benefit of physician-employees who participate in the Supplemental Plan
and participants who are in pay-out status as of December 31, 2000, under the
Supplemental Plan. Effective as of December 31, 2002, the Committee authorized
the merger of the Supplemental Plan into this Plan.


The Employer may adopt one or more trusts to serve as a possible source of funds
for the payment of benefits under this Plan.

1.2Purpose. Through this Plan, the Employer intends to permit the deferral of
compensation and to provide additional benefits to Directors and a select group
of management or highly compensated employees of the Employer. Accordingly, it
is intended that this Plan shall not constitute a "qualified plan" subject to
the limitations of section 401(a) of the Code, nor shall it constitute a "funded
plan," for purposes of such requirements. It also is intended that this Plan
shall be exempt from the participation and vesting requirements of Part 2 of
Title I of the Act, the funding requirements of Part 3 of Title I of the Act,
and the fiduciary requirements of Part 4 of Title I of the Act by reason of the
exclusions afforded plans that are unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.

--------------------------------------------------------------------------------


End of Article I


ARTICLE II
DEFINITIONS AND CONSTRUCTION


2.1Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be a term defined in this Section 2.1. The
following words and phrases with the initial letter capitalized shall have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

1

--------------------------------------------------------------------------------



(a)"Account" means one or more of the bookkeeping accounts maintained by the
Company or its agent on behalf of a Participant, as described in more detail in
Section 4.3.

(b)"Act" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

(c)"Affiliate" means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company.

(d)"Alternate Payee" means any spouse, former spouse, child, or other dependent
of a Participant who is recognized by a DRO as having a right to receive all, or
a portion of, the benefits payable under the Plan with respect to such
Participant.

(e)"Annual Incentive Plan Award" means the amount payable to an Employee each
year, if any, under the Company's 2001 Annual Incentive Plan, as the same may be
amended, restated, modified, renewed or replaced from time to time. For 2002,
the period of time over which performance would be measured for determining
Annual Incentive Plan Awards was modified and the Company determined such awards
on a discretionary basis.

(f)"Basic Deferral" means the Compensation deferral made by a Participant
pursuant to Section 4.1(a).

(g)"Beneficiary" means the person designated by the Participant to receive a
distribution of his/her benefits under the Plan upon the death of the
Participant. If the Participant is married, his/her spouse shall be his/her
Beneficiary, unless his/her spouse consents in writing to the designation of an
alternate Beneficiary. In the event that a Participant fails to designate a
Beneficiary, or if the Participant's Beneficiary does not survive the
Participant, the Participant's Beneficiary shall be his/her surviving spouse, if
any, or if the Participant does not have a surviving spouse, his/her estate. The
term "Beneficiary" also shall mean a Participant's spouse or former spouse who
is entitled to all or a portion of a Participant's benefit pursuant to
Section 6.1.

(h)"Board" means the Board of Directors of the Company.

(i)"Bonus" means (i) a bonus paid to a Participant in the form of an Annual
Incentive Plan Award, or (ii) any other bonus payment designated by the PAC as
an eligible bonus under the Plan.

(j)"Bonus Deferral" means the Bonus deferral made by a Participant pursuant to
Section 4.1(b).

2

--------------------------------------------------------------------------------



(k)"Change of Control" of the Company shall be deemed to have occurred if either
(i) any person, as such term is used in sections 13(c) and 14(d)(2) of the
Securities and Exchange Act of 1934, as amended (the "Exchange Act"), is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company's
then outstanding securities, or (ii) individuals who, as of August 1, 2000,
constitute the Board of the Company (the "Incumbent Board") cease for any reason
to constitute at least a majority of the Board at any time; provided, however,
that (a) any individual who becomes a director of the Company subsequent to
August 1, 2000, whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of directors then
comprising the Incumbent Board shall be deemed to have bee individual who is
elected initially (after August 1, 2000) as a director as a result of an actual
or threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act or any other actual or
threatened solicitations of proxies or consent by or on behalf of any person
other than the Incumbent Board shall be deemed to have been a member of the
Incumbent Board.

(l)"Code" means the Internal Revenue Code of 1986, as amended from time to time.

(m)"Company" means Tenet Healthcare Corporation.

(n)"Compensation" means base salaries, commissions, and certain other amounts of
cash compensation payable to the Participant during the Plan Year. Compensation
shall exclude cash bonuses, foreign service pay, hardship withdrawal allowances
and any other pay intended to reimburse the Employee for the higher cost of
living outside the United States, Annual Incentive Plan Awards, automobile
allowances, ExecuPlan payments, housing allowances, relocation payments, deemed
income, income payable under stock incentive plans, Christmas gifts, insurance
premiums, and other imputed income, pensions, retirement benefits, and
contributions to and payments from the 401(k) Plan and this Plan. The term
"Compensation" for Directors shall mean any cash compensation from retainers,
meeting fees and committee fees paid during the Plan Year.

(o)"Compensation Committee" means the Compensation Committee of the Board, which
has the authority to amend and terminate the Plan as provided in Article X. The
Compensation Committee also will be responsible for determining the amount of
the Discretionary Contribution, if any, to be made by the Employer.

(p)"Compensation Deferrals" means the Basic Deferrals, Supplemental Deferrals
and Discretionary Deferrals made pursuant to Section 4.1 of the Plan.

(q)"Covered Person" means a covered employee within the meaning of
section 162(m)(3) of the Code or an Employee designated as a Covered Person by
the Compensation Committee.

(r)"Director" means a member of the Board who is not an Employee.

(s)"Disability" means the total and permanent incapacity of a Participant, due
to physical impairment or mental incompetence, to perform the usual duties of
his/her employment with the Employer. Disability shall be determined by the Plan
Administrator on the basis of (i) evidence that the Participant has become
entitled to receive benefits from an Employer sponsored long-term disability
plan, or in the case of a Director, a long-term disability plan that covers such
Director, or (ii) evidence that the Participant has become entitled to receive
primary benefits as a disabled employee under the Social Security Act in effect
on such date of Disability.

(t)"Discretionary Contribution" means the contribution made by the Employer on
behalf of a Participant as described in Section 4.2(b).

3

--------------------------------------------------------------------------------



(u)"Discretionary Deferral" means the Compensation deferral described in
Section 4.1(d) made by a Participant.

(v)"DRO" means a domestic relations order that is a judgment, decree, or order
(including one that approves a property settlement agreement) that relates to
the provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Participant and is rendered
under a state (within the meaning of section 7701(a)(10) of the Code) domestic
relations law (including a community property law) and that:

(i)Creates or recognizes the existence of an Alternate Payee's right to, or
assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan;

(ii)Does not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan;

(iii)Does not require the Plan to provide increased benefits (determined on the
basis of actuarial value);

(iv)Does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a DRO; and

(v)Clearly specifies: the name and last known mailing address of the Participant
and of each Alternate Payee covered by the DRO; the amount or percentage of the
Participant's benefits to be paid by the Plan to each such Alternate Payee, or
the manner in which such amount or percentage is to be determined; the number of
payments or payment periods to which such order applies; and that it is
applicable with respect to this Plan.

(w)"Effective Date" means March 31, 2003, except as provided otherwise herein.
Further, the elimination of Section 4.2(c) of the Plan regarding the
Supplemental Contribution (i.e., the 15% matching contribution) for Directors
who choose to invest their Basic Deferrals in Stock Units is effective April 1,
2004.

(x)"Election Form" means the written forms provided by the PAC or the Plan
Administrator pursuant to which the Participant consents to participation in the
Plan and makes elections with respect to deferrals, requested investment
crediting rates and distributions hereunder. Such Participant consent and
elections may be done either in writing or on-line through an electronic
signature.

(y)"Eligible Employee" means (i) each Employee who is eligible for the Company's
Annual Incentive Plan Award for the applicable Plan Year, (ii) each Director,
and (iii) all aviation personnel who are designated as captains. In addition,
the term "Eligible Employee" shall include any Employee designated as an
Eligible Employee by the PAC. As provided in Section 3.1, the PAC may at any
time, in its sole and absolute discretion, limit the classification of Employees
who are eligible to participate in the Plan for a Plan Year and/or may modify or
terminate an Eligible Employee's participation in the Plan without the need for
an amendment to the Plan.

(z)"Emergency" means a Foreseeable Emergency or Unforeseeable Emergency that
makes a Participant eligible for a Financial Necessity Distribution under
Section 5.5.

(aa)"Employee" means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Employer, in the legal relationship of employer and
employee.

4

--------------------------------------------------------------------------------



(bb)"Employer" means the Company and each Affiliate which has adopted the Plan
as a participating employer. An Affiliate may evidence its adoption of the Plan
either by a formal action of its governing body or by commencing deferrals and
taking other administrative actions with respect to this Plan on behalf of its
employees. An entity shall cease to be a participating employer as of the date
such entity ceases to be an Affiliate; provided, however, that the Participants
of that former Affiliate will not be deemed to have separated from employment
with the Employer for purposes of this Plan until that entity ceases to be
related to the Company under either section 414(b) or (c) of the Code, applying
for such purpose an ownership interest of at least 50 percent. Similarly, if a
Participant in the Plan is transferred to an Affiliate (regardless if it is a
participating employer) or an entity in which the Company holds an ownership
interest o percent, such Participant will not be deemed to have separated from
employment for purposes of the Plan until the Company's ownership interest in
such Affiliate or entity falls below 50 percent (as determined under either
section 414(b) or (c) of the Code, applying for such purpose an ownership
interest of at least 50 percent). In any of these scenarios, at the time the
Company's ownership in the former participating employer, former Affiliate or
other entity, as applicable, falls below 50 percent, the Participants employed
by such former participating employer, former Affiliate or other entity, as
applicable, will be deemed to have separated from employment with the Employer
for purposes of Article V. The provisions of this Section 2.1(bb) shall be
effective as of January 1, 2000.

(cc)"Fair Market Value" means the closing price of a share of Stock on the New
York Stock Exchange on the date as of which fair market value is to be
determined.

(dd)"Foreseeable Emergency" means a severe financial hardship to the Participant
resulting from an event that, although foreseeable, is outside the Participant's
control, as determined by the Plan Administrator in its sole and absolute
discretion. Such potentially foreseeable but uncontrollable events include the
following:

(i)expenses for medical care described in section 213(d) of the Code incurred by
the Participant, the Participant's spouse, or any dependents of the Participant
(as defined in section 152 of the Code) or necessary for those persons to obtain
medical care described in section 213(d) of the Code; and

(ii)such other events deemed by the Plan Administrator, in its sole and absolute
discretion, to constitute a Foreseeable Emergency.

(ee)"401(k) Plan" means the Tenet Healthcare Corporation 401(k) Retirement
Savings Plan, as such plan may be amended, restated, modified, renewed or
replaced from time to time.

(ff)"Matching Contribution" means the contribution made by the Employer pursuant
to Section 4.2(a) on behalf of a Participant who either makes Supplemental
Deferrals to the Plan as described in Section 4.1(c), or is not eligible for an
employer matching contribution under the 401(k) Plan.

(gg)"Non-Scheduled Withdrawal" means an election by a Participant in accordance
with Section 5.4 to receive a withdrawal of amounts from his/her Account prior
to the time at which such Participant otherwise would be entitled to such
amounts.

(hh)"Open Enrollment Period" means the period prior to the beginning of the Plan
Year during which an Eligible Employee may make his/her elections concerning
Compensation Deferrals pursuant to Article IV, and distribution elections in
accordance with Article V.

5

--------------------------------------------------------------------------------



(ii)"PAC" means the Pension Administration Committee of the Company established
by the Compensation Committee of the Board, and whose members have been
appointed by such Compensation Committee. The PAC shall have the responsibility
to administer the Plan and make final determinations regarding claims for
benefits, as described in Article VIII.

(jj)"Participant" means each Eligible Employee who has been designated for
participation in this Plan and each Employee or former Employee whose
participation in this Plan has not terminated.

(kk)"Plan" shall have the meaning set forth in Section 1.1 above.

(ll)"Plan Administrator" means the individual or entity appointed by the PAC to
handle the day-to-day administration of the Plan, including but not limited to
determining a Participant's eligibility for benefits and the amount of such
benefits and complying with all applicable reporting and disclosure obligations
imposed on the Plan. If the PAC does not appoint an individual or entity as Plan
Administrator, the PAC shall serve as the Plan Administrator.

(mm)"Plan Year" means the fiscal year of this Plan, which shall commence on
January 1 each year and end on December 31 of such year.

(nn)"Scheduled Withdrawal Date" means the distribution date elected by the
Participant for an in-service withdrawal of amounts of Basic Deferrals and Bonus
Deferrals deferred in a given Plan Year, and earnings or losses attributable
thereto, as set forth on the Election Form for such Plan Year.

(oo)"Special Enrollment Period" means the 30 day period after an Employee is
hired/retained and advised of his/her eligibility to participate in the Plan
during which the Eligible Employee may make his/her elections concerning
Compensation Deferrals pursuant to Article IV, and distribution elections in
accordance with Article V. The Plan Administrator may also designate certain
periods as Special Enrollment Periods in the event that a new plan option is
added or similar plan changes warrant the same.

(pp)"Stock" means the common stock, par value $0.075 per share, of the Company.

(qq)"Stock Unit" means a non-voting, non-transferable unit of measurement that
is deemed for bookkeeping and distribution purposes only to represent one
outstanding share of Stock.

(rr)"Supplemental Deferral" means the Compensation Deferral described in
Section 4.1(c).

(ss)"Supplemental Plan" shall have the meaning set forth in Section 1.1 of this
Plan.

(tt)"Unforeseeable Emergency" means a severe financial hardship to the
Participant resulting from (i) a sudden and unexpected illness or accident of
the Participant or one of the Participant's dependents (as defined under
section 152(a) of the Code), (ii) loss of the Participant's property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of an unforeseeable event or events beyond the
control of the Participant, as determined by the Plan Administrator in its sole
and absolute discretion.

6

--------------------------------------------------------------------------------





2.2Construction. If any provision of this Plan is determined to be for any
reason invalid or unenforceable, the remaining provisions of this Plan shall
continue in full force and effect. All of the provisions of this Plan shall be
construed and enforced in accordance with the laws of the State of California
and shall be administered according to the laws of such state, except as
otherwise required by the Act, the Code or other applicable federal law. The
term "delivered to the PAC or Plan Administrator," as used in this Plan, shall
include delivery to a person or persons designated by the PAC or Plan
Administrator, as applicable, for the disbursement and the receipt of
administrative forms. Delivery shall be deemed to have occurred only when the
form or other communication is actually received. Headings and subheadings are
for the purpose of reference only and are not to be considered in the
construction of this Plan.

--------------------------------------------------------------------------------


End of Article II


ARTICLE III
PARTICIPATION AND FORFEITABILITY OF BENEFITS


3.1Eligibility and Participation. It is intended that eligibility to participate
in the Plan shall be limited to Eligible Employees, as determined by the PAC, in
its sole and absolute discretion. Prior to the beginning of each Plan year, each
Eligible Employee will be contacted and informed that he/she may elect to defer
portions of his/her Compensation and/or Bonus and shall be provided with an
Election Form, investment crediting rate preference designation and such other
forms as the PAC or the Plan Administrator shall determine. An Eligible Employee
shall become a Participant by completing all required forms and making a
deferral election during an Open Enrollment Period pursuant to Section 4.1.
Eligibility to become a Participant for any Plan Year shall not entitle an
Eligible Employee to continue as an active Participant for any subsequent Plan
Year.

The PAC may at any time, in its sole and absolute discretion, limit the
classification of Employees eligible to participate in the Plan and/or may limit
or terminate an Eligible Employee's participation in the Plan. Any action taken
by the PAC that limits the classification of Employees eligible to participate
in the Plan or that modifies or terminates an Eligible Employee's participation
in the Plan shall be set forth in Exhibit A attached hereto. Exhibit A may be
modified from time to time without a formal amendment to the Plan, in which case
a revised Exhibit A shall be attached hereto.

If an Eligible Employee is hired/retained during the Plan Year and designated by
the PAC to be a Participant for such year, such Eligible Employee may elect to
participate during the Special Enrollment Period for the remainder of such Plan
Year, by completing all required forms and making a deferral election pursuant
to Section 4.1. Designation as a Participant for the Plan Year in which he/she
is hired/retained shall not entitle the Eligible Employee to continue as an
active Participant for any subsequent Plan Year.

A Participant under this Plan who separates from employment with the Employer,
or who ceases to be a Director, will continue as an inactive Participant under
this Plan until the Participant has received payment of all amounts payable to
him/her under this Plan. In the event that an Eligible Employee shall cease
active participation in the Plan because the Eligible Employee is no longer
described as a Participant pursuant to this Section 3.1, or because he/she shall
cease making deferrals of Compensation and/or Bonuses, the Eligible Employee
shall continue as an inactive Participant under this Plan until he/she has
received payment of all amounts payable to him/her under this Plan.

7

--------------------------------------------------------------------------------






3.2Forfeitability of Benefits. Except as provided in Section 5.4 and
Section 6.1, a Participant shall at all times have a nonforfeitable right to
amounts credited to his/her Account pursuant to Section 4.3, subject to the
distribution provisions of Article V. As provided in Section 7.2, however, each
Participant shall be only a general creditor of his/her Employer with respect to
the payment of any benefit under this Plan.

--------------------------------------------------------------------------------


End or Article III


ARTICLE IV
DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT CREDITING RATES


4.1Deferral. An Eligible Employee who is designated by the PAC to be an Eligible
Employee for a Plan Year may become a Participant for such Plan Year by electing
to defer Compensation and/or his/her Bonus during the Open Enrollment Period
pursuant to an Election Form. Such Election Form shall be submitted to the
Company not later than a date to be set by the Plan Administrator and shall be
effective with respect to deferral elections with the first paycheck dated on or
after the next following January 1. In the case of an Eligible Employee who is
hired/retained during the Plan Year, the Election Form shall be entered into
within the Special Enrollment Period and shall only be effective with respect to
deferral elections with respect to Compensation and/or Bonuses earned after the
date such Election Form is received by the Plan Administrator. A Participant's
Election Form shall only be effective with respect to a single Plan Year and
shall be irrevocable for the duration of such Plan Year. Deferral elections for
each subsequent Plan Year of participation shall be made during the Open
Enrollment Period pursuant to a new Election Form.


Compensation deferred by a Participant may be distributed, at the Participant's
election, either in a lump sum or, in certain instances as described herein, in
equal monthly installments over a period of not less than one year nor more than
15 years. On each Election Form, the Participant shall specify the method in
which Compensation and/or Bonuses deferred under the Plan shall be paid. If the
Participant, during the Open Enrollment Period, elects a different method of
payment on a subsequent Election Form, such form of payment election shall
supersede any prior payment elections made on an earlier Election Form, provided
such election has been in effect for 12 months.


Four types of deferrals may be made under the Plan:

(a)Basic Deferral. Each Eligible Employee may elect to defer a stated dollar
amount, or designated full percentage, of Compensation to the Plan up to a
maximum percentage of 75% (100% for Directors) of the Eligible Employee's
Compensation for such Plan Year. The Employer shall not make any Matching
Contributions with respect to any Basic Deferrals made to the Plan.

(b)Bonus Deferral. Each Eligible Employee may elect to defer a stated dollar
amount, or designated full percentage, of his/her Bonus to the Plan up to a
maximum percentage of 100% (97% if a Supplemental Deferral is elected pursuant
to Section 4.1(c)) of the Employee's Bonus for such Plan Year. Bonus Deferrals
generally will be made in the form of cash; provided, however, that if the
Company modifies the Annual Incentive Plan to provide for the payment of awards
in Stock, Bonus Deferrals may be made in the form of Stock. Any Bonus Deferrals
made in the form of Stock shall be converted to Stock Units, based on the number
of shares so deferred, credited to the Stock Unit Account and distributed to the
Participant at the time specified herein in an equivalent number of whole shares
of Stock as provided in Section 4.4(b).

8

--------------------------------------------------------------------------------




The Employer shall not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.


During the first quarter of 2003, the method of determining Annual Incentive
Awards under the 2001 Annual Incentive Plan was modified and Participants'
corresponding 2003 Bonus Deferrals were cancelled. In connection therewith the
Company determined the Annual Incentive Plan Award for the seventh month period
beginning June 1, 2002 through December 31, 2002 on a discretionary basis and
the ability to defer such award as a Bonus Deferral was added as a provision to
this Plan. Accordingly, a Special Enrollment Period occurred during 2003 to
enable Bonus Deferrals to be made with respect to such discretionary award.
Future Bonus Deferrals of Annual Incentive Plan Awards payable under the 2001
Annual Incentive Plan shall be made by Eligible Employees in accordance with
Sections 3.1 and 4.1 of this Plan.

(c)Supplemental Deferral. Each Eligible Employee may elect to make Supplemental
Deferrals to the Plan in accordance with the following provisions of this
Section 4.1(c).

(i)Statutory Limits. Each Eligible Employee who is also a participant in the
401(k) Plan may elect to automatically have 3% of his/her Compensation deferred
under the Plan when he/she reaches any of the following statutory limitations
under the 401(k) Plan: (A) the limitation on Compensation under
section 401(a)(17) of the Code, as such limit is adjusted for cost of living
increases, (B) the limitation imposed on elective deferrals under section 402(g)
of the Code, as such limit is adjusted for cost of living increases, (C) the
limitations on contributions and benefits under section 415 of the Code, or
(D) the limitations on contributions imposed by the 401(k) Plan administrator in
order to satisfy the limitations on contributions under sections 401(k) and
401(m) of the Code. The ability to make Supplemental Deferrals under this
Section 4.1(c)(i) contributions" under the 401(k) Plan.

(ii)Bonus. Each Eligible Employee who is also a participant in the 401(k) Plan
may elect to automatically have 3% of his/her Bonus deferred under the Plan as a
Supplemental Deferral whether or not the Eligible Employee has reached the
statutory limitations under the 401(k) Plan described in Section 4.1(c)(i). This
Supplemental Deferral shall be applied to that portion of the Eligible
Employee's Bonus in excess of that deferred as a Bonus Deferral under
Section 4.1(b). For example, if the Eligible Employee elects to defer 50% of
his/her Bonus under Section 4.1(b) and also elects to make a Supplemental
Deferral under this Section 4.1(c), 50% of the Eligible Employee's Bonus will be
deferred under Section 4.1(b) and 3% of the Eligible Employee's Bonus will be
deferred under this Section 4.1(c).

(iii)401(k) Plan Before-Tax Savings Contribution Eligibility. Each Eligible
Employee who elects to participate in this Plan prior to the date on which
he/she becomes eligible to make before-tax savings contributions to the 401(k)
Plan, may elect, until such 401(k) Plan before-tax contribution eligibility
date, to defer 3% of his/her Compensation under the Plan as a Supplemental
Deferral for such Plan Year. Upon the Eligible Employee's 401(k) Plan before-tax
contribution eligibility date, his/her Supplemental Deferrals under this
Section 4.1(c)(iii) shall cease and any subsequent Supplemental Deferrals shall
only be made by the Employee pursuant to Section 4.1(c)(i) or
Section 4.1(c)(ii), as applicable.

9

--------------------------------------------------------------------------------



(d)Discretionary Deferral. The PAC may authorize an Eligible Employee to defer a
stated dollar amount, or designated full percentage, of Compensation to the Plan
as a Discretionary Deferral. The PAC, in its sole and absolute discretion, may
limit the amount or percentage of Compensation an Eligible Employee may defer to
the Plan as a Discretionary Deferral. The Employer shall not make any Matching
Contributions pursuant to Section 4.2(a) with respect to any Discretionary
Deferrals, but may elect to make a Discretionary Contribution to the Plan with
respect to such Discretionary Deferrals in the form of a discretionary matching
contribution as described in Section 4.2(b).



4.2Company Contributions.

(a) Matching Contribution. The Employer shall make a Matching Contribution to
the Plan each Plan Year on behalf of each Participant who makes a Supplemental
Deferral to the Plan. Such Matching Contribution shall equal 100% of the
Participant's Supplemental Deferrals for such Plan Year. In addition, the
Employer shall make a Matching Contribution to the Plan for the Plan Year on
behalf of each Participant who is eligible to participate in the 401(k) Plan but
is not eligible to receive an employer matching contribution under the 401(k)
Plan by reason of the one year eligibility service requirement. Such Matching
Contribution shall equal 3% of the Participant's Compensation earned during the
period beginning on the date on which such Participant elects to make
Supplemental Deferrals to the Plan in accordance with Section 4.1(c)(iii).

(b)Discretionary Contribution. The Employer may elect to make a Discretionary
Contribution to a Participant's Account in such amount, and at such time, as
shall be determined by the Compensation Committee. If a Participant who is a
Covered Person receives a Discretionary Contribution, that Participant shall not
be permitted to receive that Discretionary Contribution until such Participant's
employment with the Employer is terminated; provided, however, that if such
Participant has elected to receive a distribution upon the occurrence of a
Change of Control and a Change of Control occurs, such Participant shall be
entitled to receive such Change of Control distribution in accordance with
Section 5.9 of this Plan.

4.3Accounting for Deferred Compensation.

(a) Cash Account. If a Participant has made an election to defer his/her
Compensation and/or Bonus and has made a request for amounts deferred to be
invested pursuant to Section 4.4(a), the Company may, in its sole and absolute
discretion, establish and maintain a cash Account for the Participant under this
Plan. Each cash Account shall be adjusted at least quarterly to reflect the
Basic Deferrals, Bonus Deferrals, Supplemental Deferrals, Discretionary
Deferrals, Matching Contributions and Discretionary Contributions credited
thereto, earnings or losses credited on such Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, Discretionary Deferrals, Matching Contributions and
Discretionary Contributions, and any payment or withdrawal of such Basic
Deferrals, Bonus Deferrals, Supplemental Deferrals, Discretionary Deferrals and,
Matching Contributions and Discretionary Contributions. The amounts of Basic
Deferrals, Bonus Deferrals, Supplemental Deferrals, Discretionary Deferrals and
Matching Contributions shall be credited to the Participant's cash Account
within five business days of the date on which such Compensation and/or Bonus
would have been paid to the Participant had the Participant not elected to defer
such amount pursuant to the terms and provisions of the Plan. Any Discretionary
Contributions shall be credited to each Participant's cash Account at such times
as determined by the Compensation Committee. In the sole and absolute discretion
of the Plan Administrator, more than one cash Account may be established for
each Participant to facilitate record-keeping convenience and accuracy. Each
such cash Account shall be credited and adjusted as provided in this Plan.

10

--------------------------------------------------------------------------------



(b)Stock Unit Account. If a Participant has made an election to defer his/her
Compensation and/or Bonus and has made a request for cash deferrals to be
invested in Stock Units pursuant to Section 4.4(b), the Company may, in its sole
and absolute discretion, establish and maintain a Stock Unit Account and credit
the Participant's Stock Unit Account, within five business days of the date on
which such Compensation and/or Bonus otherwise would have been payable, with a
number of Stock Units determined by dividing an amount equal to the Basic
Deferrals, Bonus Deferrals, Supplemental Deferrals, Discretionary Deferrals,
Matching Contributions and Discretionary Contributions made as of such date by
the Fair Market Value of a share of Stock on the fifth day following the date
such Compensation and/or Bonus otherwise would have been payable. In the sole
and absolute discretion of the Plan Administrator, more than one Stock Unit
Account may be established for each Participant to facilitate record-keeping
convenience and accuracy. Bonus Deferrals made in Stock will be credited to the
Stock Unit Account as provided in Section 4.1(b).

(i)The Stock Units credited to a Participant's Stock Unit Account shall be used
solely as a device for determining the number of shares of Stock eventually to
be distributed to the Participant in accordance with this Plan. The Stock Units
shall not be treated as property of the Participant or as a trust fund of any
kind. No Participant shall be entitled to any voting or other stockholder rights
with respect to Stock Units credited under this Plan.

(ii)If the outstanding shares of Stock are increased, decreased, or exchanged
for a different number or kind of shares or other securities, or if additional
shares or new or different shares or other securities are distributed with
respect to such shares of Stock or other securities, through merger,
consolidation, spin-off, sale of all or substantially all the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with respect to such
shares of Stock or other securities, an appropriate and proportionate adjustment
shall be made by the Compensation Committee in the number and kind of Stock
Units credited to a Participant's Stock Unit Account.

(c)Accounts Held in Trust. Amounts credited to Participants' Accounts may be
secured by one or more trusts, as provided in Section 7.1, but shall be subject
to the claims of the general creditors of each such Participant's Employer.
Although the principal of such trust and any earnings or losses thereon shall be
separate and apart from other funds of the Employer and shall be used for the
purposes set forth therein, neither the Participants nor their Beneficiaries
shall have any preferred claim on, or any beneficial ownership in, any assets of
the trust prior to the time such assets are paid to the Participant or
Beneficiaries as benefits and all rights created under this Plan shall be
unsecured contractual rights of Plan Participants and Beneficiaries against the
Employer. Any assets held in the trust with respect to a Participant shall be
subject to the claims of the general creditors of that Participant's Employer
under federal and state law in the event of insolvency. The assets of any trust
established pursuant to this Plan shall never inure to the benefit of the
Employer and the same shall be held for the exclusive purpose of providing
benefits to that Employer's Participants and their beneficiaries.



4.4Investment Crediting Rates. At the time of making a deferral election
described in Section 4.1, the Participant shall request on an Election Form the
type of investment crediting rate option with which the Participant would like
the Company, in its sole and absolute discretion, to credit the Participant: one
of several investment crediting rate options payable in cash or an investment
crediting rate option based on the performance of the price of the Company's
Stock and payable in the Company's Stock.

11

--------------------------------------------------------------------------------



(a)Cash Investment Crediting Rate Options. A Participant may request on an
Election Form the type of investment in which the Participant would like amounts
deferred by the Participant to be deemed invested for purposes of determining
the amount of earnings or losses to be credited or losses to be debited to
his/her cash Account. The Participant shall specify his/her preference from
among the following possible investment crediting rate options:

(i)An annual rate of interest equal to 1% below the prime rate of interest as
quoted by Bloomberg, compounded daily; or

(ii)One or more benchmark mutual funds.


A Participant may change, on a daily basis, the investment crediting rate
preference under this Section 4.4(a) by filing an election in such manner as
shall be determined by the PAC. Notwithstanding any request made by a
Participant, the Company, in its sole and absolute discretion, shall determine
the investment rate with which to credit amounts deferred by Participants under
this Plan, provided, however, that if the Company chooses an investment
crediting rate other than the investment crediting rate requested by the
Participant, such investment crediting rate cannot be less than (i) above.

(b)Stock Units. A Participant may request on an Election Form to have amounts
deferred by him/her invested in Stock Units. Deferrals invested in Stock Units
are irrevocable and shall be distributed in an equivalent whole number of shares
of Stock pursuant to the provisions of Article V. Any fractional share interests
shall be paid in cash with the last distribution.

(c)Deemed Election. In his/her request(s) pursuant to this Section 4.4, the
Participant may request that all or any multiple of his/her Account (in whole
percentage increments) be deemed invested in one or more of the investment
crediting rate preferences provided under the Plan as communicated from time to
time by the PAC. Although a Participant may express an investment crediting rate
preference, the Company shall not be bound by such request. If a Participant
fails to set forth his/her investment crediting rate preference under this
Section 4.4, he/she shall be deemed to have elected an annual rate of interest
equal to 1% below the prime rate of interest as quoted by Bloomberg, compounded
daily. The PAC shall select from time to time, in its sole and absolute
discretion, the possible investment crediting rate options to be offered on a
Participant's deferrals and contributions for any Plan Year.

(d)Transferred Accounts. The Company retains the right in its sole and absolute
discretion to transfer a Participant's Supplemental Plan account balance, as the
Company deems appropriate, from the Supplemental Plan to this Plan. In the event
that the Company determines that a transfer of a Participant's Supplemental Plan
account balance to this Plan is appropriate, a Participant shall be permitted to
express an investment crediting rate preference with respect to such transferred
amounts. In the event a Participant's Supplemental Plan account balance is
transferred from the Supplemental Plan to this Plan, such transferred amount
shall be treated in all other respects as if such amount were initially deferred
pursuant to the terms of this Plan.

(e)Company Contributions. Contributions to the Plan made by the Employer and
allocated to a Participant's Account pursuant to Section 4.2 shall be invested
in accordance with the investment crediting rate requested by such Participant
on his/her Election Form for the relevant Plan Year.

--------------------------------------------------------------------------------


End of Article IV

12

--------------------------------------------------------------------------------




ARTICLE V
DISTRIBUTION OF BENEFITS


5.1General Rules. A Participant may elect to receive payment on Basic Deferrals
and Bonus Deferrals, and earnings or losses thereon, at any of the following
times:

(a)As soon as practicable after termination of a Participant's employment,
retirement, Disability or death;

(b)In the first January following, or in the second January following, but not
later than the second January following, the Participant's termination of
employment, retirement, Disability or death; or

(c)At a specified future date while still in the employ of the Employer.


Generally, Supplemental Deferral, Discretionary Deferral and Employer
contribution Account balances and earnings or losses thereon, are distributable
only upon a Participant's termination of employment, termination as a Director,
retirement, Disability or death.


All distributions from the Plan shall be taxable as ordinary income when
received and subject to appropriate withholding of income taxes. In the case of
distributions in Stock, the appropriate number of shares of Stock may be sold to
satisfy such withholding obligations pursuant to administrative procedures
adopted by the Plan Administrator.

5.2Distributions Resulting from Termination. In the case of a Participant who
terminates employment with the Employer for any reason, or ceases service as a
Director, and has an Account balance of $100,000 or less, as determined by the
Plan Administrator pursuant to administrative procedures, such Participant shall
be paid the balance in his/her Account in a lump sum in accordance with
Section 5.1. Such lump sum will be made in cash or in Stock or in a combination
thereof depending on the Participant's investment crediting rates as provided in
Section 4.4(b).


A Participant who has an Account balance in excess of $100,000 may elect to
receive a distribution in the form of either a lump sum, as described in the
preceding paragraph, or in substantially equal installments over a period of not
less than one nor more than 15 years. Installment distributions may be made in
cash or in Stock or in a combination thereof depending on the Participant's
investment crediting rates as provided in Section 4.4(b). To the extent that
installments will be made solely in cash, such installments will be made on a
monthly basis. Installments of Stock or installments of cash and Stock, will be
made on an annual basis.


Such Participant's Election Form that has been in effect for at least 12 months
and made during a Special Enrollment Period or an Open Enrollment Period, as
applicable, shall govern the form of distribution. In the event a Participant
elects installments, such installment payments will begin in accordance with
Section 5.1(a) or 5.1(b). All amounts held for a Participant's or Beneficiary's
benefit shall be revalued annually based on procedures established by the Plan
Administrator if paid in installments.


A Participant who is currently receiving installment distributions may elect to
accelerate the distribution of his/her Account, subject to the following
conditions:

(a)The Participant may request to accelerate the distribution of his/her Account
in the form of either (i) a lump sum or (ii) a shorter period of installments
that will be paid or commence to be paid, as applicable, on a future date that
is no earlier that the first day of the 13th month following the Plan
Administrator's receipt of the Participant's acceleration request; or

13

--------------------------------------------------------------------------------



(b)The Participant may request an immediate lump sum distribution of his/her
Account at any time provided that such distribution will be subject to a penalty
equal to 10% of the lump sum distribution.



5.3Scheduled In-Service Withdrawals. In the case of a Participant who, while
still in the employ of the Employer, has elected a Scheduled Withdrawal Date for
distribution of his/her Basic Deferrals and Bonus Deferrals, and earnings or
losses thereon, such Participant shall receive a lump sum payment that must
occur at least two calendar years after the end of the Plan Year in which the
Basic and Bonus Deferrals occurred. A Participant may extend the Scheduled
Withdrawal Date with respect to Basic Deferrals and Bonus Deferrals for any Plan
Year, provided (i) such extension occurs at least one year before the Scheduled
Withdrawal Date, (ii) such extension is for a period of not less than two years
from the Scheduled Withdrawal Date, (iii) the Participant may not extend the
Scheduled Withdrawal Date more than two times, and (iv) any such extension shall
be effective only if consented to by the PAC. All such lump sum January of the
year specified on the election form.


If a Participant retires, terminates employment, incurs a Disability or dies
prior to any Scheduled Withdrawal Date, the Scheduled In-Service Withdrawal will
be disregarded and waived and the Participant's Account balance will be
distributed after the Participant's retirement, death, Disability or termination
of employment in the same form of distribution elected with respect to
retirement, death, Disability or termination.

5.4Non-Scheduled Withdrawals. A Participant (regardless of whether an active
Employee Participant, an inactive Employee Participant or a terminated Employee
Participant) shall be permitted to elect a Non-Scheduled Withdrawal, subject to
the following restrictions:

(a)The election to take a Non-Scheduled Withdrawal shall be made by filing a
form provided by the Plan Administrator or its designee prior to the end of any
calendar month.

(b)The amount of the Non-Scheduled Withdrawal shall in all cases not exceed 90%
of the gross amount of a Participant's Account balance.

(c)The amount described in subsection (b) above shall be paid in a lump sum as
soon as practicable after the end of the month in which the Non-Scheduled
Withdrawal election is made.

(d)If a Participant receives a Non-Scheduled Withdrawal from his/her Account,
the Participant shall permanently forfeit an amount equal to 10% of the gross
amount of the Non-Scheduled Withdrawal and the Employer shall have no obligation
to the Participant or his/her Beneficiary with respect to such forfeited amount.

(e)If a Participant who is an active Employee that is deferring Compensation
under this Plan receives a Non-Scheduled Withdrawal of any part of his/her
Account, the Participant will be ineligible to participate in the Plan for the
balance of the Plan Year and the next following Plan Year.

(f)If a Participant who is an active Employee that is not deferring Compensation
under this Plan receives a Non-Scheduled Withdrawal of any part of his/her
Account, the Participant will be ineligible to participate in the Plan for the
next following Plan Year.


The Plan Administrator shall be responsible for reviewing all requests for
Non-Scheduled Withdrawals and shall have the sole and absolute authority and
discretion to approve or deny such requests in accordance with the terms of the
Plan.

14

--------------------------------------------------------------------------------



5.5Financial Necessity Distributions.

(a) Unforeseeable Emergency. Upon application by the Participant, the Plan
Administrator, in its sole and absolute discretion, may direct payment of all or
a portion of the Basic Deferrals, Bonus Deferrals and/or Discretionary Deferrals
credited to the Account of a Participant prior to his/her separation from
employment or termination as a Director in the event of an Unforeseeable
Emergency. Any such application shall set forth the circumstances constituting
such Unforeseeable Emergency.


In addition to the deferrals specified in this Section 5.5(a), upon application
by the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Supplemental Deferrals credited to
the Account of the Participant prior to his/her separation from employment or
termination as a Director in the event of an Unforeseeable Emergency. Such
application and payment shall be subject to the same conditions and limitations
as a request for any other payment of deferrals under this Section 5.5.

(b)Foreseeable Emergency. Upon application by the Participant, the Plan
Administrator, in its sole and absolute discretion, may direct payment of all or
a portion of the Basic Deferrals, Bonus Deferrals and/or Discretionary Deferrals
credited to the Account of a Participant prior to his/her separation from
employment or termination as a Director in the event of an Foreseeable
Emergency. Any such application shall set forth the circumstances constituting
such Foreseeable Emergency.

(c)General Rules Regarding Financial Necessity Distributions. The Plan
Administrator may not direct payment of any Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, and/or Discretionary Deferrals credited to the Account
of a Participant to the extent that such an Emergency is or may be relieved
(i) by reimbursement or compensation by insurance or otherwise, or (ii) by
cessation of Basic Deferrals, Bonus Deferrals and/or Discretionary Deferrals
under this Plan. In the event that the Plan Administrator, in its sole and
absolute discretion, shall determine that such Emergency may be alleviated by
such cessation of deferrals under the Plan, the Plan Administrator shall deny
such financial necessity distribution and require the cancellation of the
Participant's Basic Deferral, Bonus Deferral and/or Discretionary Deferral
elections for the Plan Year in which an Emergency shall occur. Conversely, if
the Plan Administrator, in its sole and absolute discretion, shall determine
that such Emergency may not be alleviated by such cessation of Basic Deferrals,
Bonus Deferrals and/or Discretionary Deferrals, it may approve such financial
necessity distribution. Any distribution from the Plan due to Emergency shall be
permitted only to the extent necessary to satisfy such Emergency, in the sole
and absolute discretion of the Plan Administrator, both with respect to the
determination as to whether an Emergency exists and also with respect to
determination of the amount distributable. The Plan Administrator may permit a
financial necessity distribution under this Section 5.5, but as a result the
Participant will be ineligible to participate in the Plan for the balance of the
Plan Year, if currently an active Participant, and the next following Plan Year.

15

--------------------------------------------------------------------------------





5.6Elective Distributions. A Participant may elect to receive a distribution of
amounts credited to his/her Account upon a determination by the Internal Revenue
Service or a state taxing authority of competent jurisdiction that amounts
credited to such Account are subject to inclusion in the gross income of such
Participant or Beneficiary for federal or state income tax purposes. Neither the
PAC nor the Plan Administrator shall have any obligation to determine whether
any such determination is or has been made with respect to any Participant and
shall assume that no such determination has been made until advised by the
Participant, in writing, that such determination has been made and that either
such determination is final and binding, or that obtaining judicial review of
such determination is not reasonably likely to result in a reversal of such
determination or is economically prohibitive.

5.7Death of a Participant. If a Participant dies while employed by the Employer,
the Participant's Account balance will be paid to the Participant's Beneficiary
in the manner elected by the Participant.


In the event a terminated Participant dies while receiving installment payments,
the remaining installments shall be paid to the Participant's Beneficiary as
such payments become due in accordance with Section 5.1.


In the event a terminated Participant dies before receiving his/her lump sum
payment or before he/she begins receiving installment payments, the lump sum
payment or installment payments shall be paid to the Participant's Beneficiary
as such payments become due in accordance with Section 5.1.

5.8Disability of a Participant. In the event of the Disability of the
Participant, the Participant shall be entitled to a distribution of the
Participant's Account balance in the manner elected in advance by the
Participant and, if applicable, in accordance with Section 6.2.

5.9Change of Control. A Participant may, during a Special Enrollment Period or
an Open Enrollment Period, as applicable, file an Election Form in which the
Participant elects to receive a lump sum distribution of his/her Account balance
in the event that a Change of Control, as defined in Section 2.1(k), occurs. The
Participant's election with respect to a distribution of his/her Account in the
event of a Change of Control must have been in effect for 12 months prior to the
time of the Change of Control. If elected, payment will be made as soon as
practicable, but in any event not more than six months, after the occurrence of
a Change of Control.


Notwithstanding any provision in this Plan to the contrary, to the extent that
any portion of the lump sum distribution is characterized as a parachute payment
within the meaning of Proposed Regulations section 1.280G-1 Q/A-24, or any
similar Regulations, then in no event shall the present value of such parachute
payment, when added to the present value of all other parachute payments
received as a result of a Change of Control, exceed 299% of the Participant's
"base amount" as that term is defined in section 280G of the Code.


If a Participant has elected to receive a lump sum distribution of his/her
Account balance in the event of a Change of Control, a portion of which
distribution is characterized as a parachute payment, and such portion, when
added to the present value of all other parachute payments to be received as a
result of a Change of Control, exceeds an amount equal to 299% of the
Participant's base amount, then the Participant may, within the 30 day period
following the Change in Control, elect (a) to revoke the election made pursuant
to this Section 5.9, or (b) to receive in a lump sum distribution that portion
of his/her Account balance which does not result in a parachute payment with the
remainder being distributed in accordance with the Participant's election under
Section 5.1.

16

--------------------------------------------------------------------------------



5.10Withholding. Any taxes or other legally required withholdings from
Compensation and Bonus deferrals and/or payments to Participants or
Beneficiaries hereunder shall be deducted and withheld by the Employer, benefit
provider or funding agent as required pursuant to applicable law. To the extent
amounts are payable under this Plan in Stock, the appropriate number of shares
of Stock may be sold to satisfy such withholding obligation. A Participant or
Beneficiary shall be provided with a tax withholding election form for purposes
of federal and state tax withholding, if applicable.

5.11Suspension of Benefits. If a Participant terminates service and begins
receiving installment distributions and such Participant is reemployed by the
Employer, then such Participant's installment distributions shall be suspended
during the period of his/her reemployment. Upon the Participant's subsequent
termination of service, such installment distributions shall recommence in the
same form as they were being paid before the reemployment, unless during the
period of the Participant's reemployment he/she is eligible to participate in
the Plan and elects a different form of payment on his/her Election Form in
accordance with this Article V.

--------------------------------------------------------------------------------


End of Article V


ARTICLE VI
PAYMENT LIMITATIONS


6.1Spousal Claims.

(a)In the event that an Alternate Payee is entitled to all or a portion of a
Participant's Accounts pursuant to the terms of a DRO, such Alternate Payee
shall have the following distribution rights with respect to such Participant's
Account(s):

(i)payment of benefit in a lump sum, in cash or Stock, based on the
Participant's investment crediting rates under the Plan as provided in
Section 4.4 and the terms of the DRO, as soon as practicable following the
acceptance of the DRO by the Plan Administrator;

(ii)payment of benefit in a lump sum in cash or Stock, based on the
Participant's investment crediting rates under the Plan as provided in
Section 4.4 and the terms of the DRO, in the first January following, or in the
second January following, but not later than the second January following, the
acceptance of the DRO by the Plan Administrator;

(iii)payment of benefit in substantially equal installments, in cash and/or
Stock, based on the Participant's investment crediting rates under the Plan as
provided in Section 4.4 and the terms of the DRO, over a period of not less than
one nor more than 15 years from the date the DRO is accepted by the Plan
Administrator, but only if the Alternate Payee has an Account balance in excess
of $100,000; and

(iv)payment of benefit in substantially equal installments, in cash and/or
Stock, based on the Participant's investment crediting rates under the Plan as
provided in Section 4.4 and the terms of the DRO, over a period of not less than
one nor more than 15 years beginning the first January following, or the second
January following, the date the DRO is accepted by the Plan Administrator, but
only if the Alternate Payee has an Account balance in excess of $100,000.


To the extent that installments will be made solely in cash, such installments
will be made on a monthly basis. Installments of Stock or installments of cash
and Stock, will be made on an annual basis.

17

--------------------------------------------------------------------------------




An Alternate Payee who desires to elect any of the distributions described in
subsections (ii), (iii) or (iv) above, must complete and deliver to the Plan
Administrator all required forms and make such election within 30 days from the
date she/he is notified that she/he is eligible to participate in the Plan. Any
Alternate Payee who does not complete and deliver to the Plan Administrator all
required forms and/or does not elect any of the distributions described in
subsections (ii), (iii) or (iv) above shall receive his/her distributions in a
lump sum according to subsection (i) above.

(b)Any taxes or other legally required withholdings from payments to such
Alternate Payee shall be deducted and withheld by the Employer, benefit provider
or funding agent. To the extent amounts are payable under this Plan in Stock,
the appropriate number of shares of Stock may be sold to satisfy such
withholding obligation. The Alternate Payee shall be provided with a tax
withholding election form for purposes of federal and state tax withholding, if
applicable.

(c)The Plan Administrator shall have sole and absolute discretion to determine
whether a judgment, decree or order is a DRO, to determine whether a DRO shall
be accepted for purposes of this Section 6.1 and to make interpretations under
this Section 6.1, including determining who is to receive benefits, all
calculations of benefits and determinations of the form of such benefits, and
the amount of taxes to be withheld. The decisions of the Plan Administrator
shall be binding on all parties with an interest.

(d)Any benefits payable to an Alternate Payee pursuant to the terms of a DRO
shall be subject to all provisions and restrictions of the Plan and any dispute
regarding such benefits shall be resolved pursuant to the Plan claims procedure
in Article VIII.



6.2Legal Disability. If a person entitled to any payment under this Plan shall,
in the sole judgment of the Plan Administrator, be under a legal disability, or
otherwise shall be unable to apply such payment to his/her own interest and
advantage, the Plan Administrator, in the exercise of its discretion, may direct
the Employer or payor of the benefit to make any such payment in any one or more
of the following ways:

(a)Directly to such person;

(b)To his/her legal guardian or conservator; or

(c)To his/her spouse or to any person charged with the duty of his/her support,
to be expended for his/her benefit and/or that of his/her dependents.


The decision of the Plan Administrator shall in each case be final and binding
upon all persons in interest, unless the Plan Administrator shall reverse its
decision due to changed circumstances.

6.3Assignment. Except as provided in Section 6.1, no Participant or Beneficiary
shall have any right to assign, pledge, transfer, convey, hypothecate,
anticipate or in any way create a lien on any amounts payable hereunder. No
amounts payable hereunder shall be subject to assignment or transfer or
otherwise be alienable, either by voluntary or involuntary act, or by operation
of law, or subject to attachment, execution, garnishment, sequestration or other
seizure under any legal, equitable or other process, or be liable in any way for
the debts or defaults of Participants and their Beneficiaries.

--------------------------------------------------------------------------------


End of Article VI

18

--------------------------------------------------------------------------------




ARTICLE VII
FUNDING


7.1Funding. Benefits under this Plan shall be funded solely by the Employer.
Benefits under this Plan shall constitute an unfunded general obligation of the
Employer, but the Employer may create reserves, funds and/or provide for amounts
to be held in trust to fund such benefits on its behalf. Payment of benefits may
be made by the Employer, any trust established by the Employer or through a
service or benefit provider to the Employer or such trust.

7.2Creditor Status. Participants and their Beneficiaries shall be general
unsecured creditors of their respective Employer with respect to the payment of
any benefit under this Plan, unless such benefits are provided under a contract
of insurance or an annuity contract that has been delivered to Participants, in
which case Participants and their Beneficiaries shall look to the insurance
carrier or annuity provider for payment, and not to the Employer. The Employer's
obligation for such benefit shall be discharged by the purchase and delivery of
such annuity or insurance contract.

--------------------------------------------------------------------------------


End of Article VII


ARTICLE VIII
ADMINISTRATION


8.1The PAC. The overall administration of the Plan will be the responsibility of
the PAC.

8.2Powers of PAC. The PAC shall have sole and absolute discretion regarding the
exercise of its powers and duties under this Plan. In order to effectuate the
purposes of the Plan, the PAC will have the following powers and duties:

(a)To appoint the Plan Administrator;

(b)To review and render decisions respecting a denial of a claim for benefits
under the Plan;

(c)To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan; and

(d)To determine and resolve, in its sole and absolute discretion, all questions
relating to the administration of the Plan and the trust established to secure
the assets of the Plan (i) when differences of opinion arise between the
Company, an Affiliate, the Plan Administrator, the Trustee, a Participant, or
any of them, and (ii) whenever it is deemed advisable to determine such
questions in order to promote the uniform and nondiscriminatory administration
of the Plan for the greatest benefit of all parties concerned.


The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

8.3Appointment of Plan Administrator. The PAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis. The PAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
PAC.

8.4Duties of Plan Administrator. The Plan Administrator shall have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan. The Plan Administrator will have the following powers and duties:

(a)To direct the administration of the Plan in accordance with the provisions
herein set forth;

19

--------------------------------------------------------------------------------



(b)To adopt rules of procedure and regulations necessary for the administration
of the Plan, provided such rules are not inconsistent with the terms of the
Plan;

(c)To determine all questions with regard to rights of Employees, Participants,
and Beneficiaries under the Plan including, but not limited to, questions
involving eligibility of an Employee to participate in the Plan and the value of
a Participant's Accounts;

(d)To enforce the terms of the Plan and any rules and regulations adopted by the
PAC;

(e)To review and render decisions respecting a claim for a benefit under the
Plan;

(f)To furnish the Employer with information that the Employer may require for
tax or other purposes;

(g)To engage the service of counsel (who may, if appropriate, be counsel for the
Employer), actuaries, and agents whom it may deem advisable to assist it with
the performance of its duties;

(h)To prescribe procedures to be followed by distributees in obtaining benefits;

(i)To receive from the Employer and from Participants such information as is
necessary for the proper administration of the Plan;

(j)To establish and maintain, or cause to be maintained, the individual Accounts
described in Section 4.3;

(k)To create and maintain such records and forms as are required for the
efficient administration of the Plan;

(l)To make all determinations and computations concerning the benefits, credits
and debits to which any Participant, or other Beneficiary, is entitled under the
Plan;

(m)To give the Trustee of the trust established to serve as a source of funds
under the Plan specific directions in writing with respect to:

(i)the making of distribution payments, giving the names of the payees, the
amounts to be paid and the time or times when payments will be made; and

(ii)the making of any other payments which the Trustee is not by the terms of
the trust agreement authorized to make without a direction in writing by the
Plan Administrator;

(n)To comply with all applicable lawful reporting and disclosure requirements of
the Act;

(o)To comply (or transfer responsibility for compliance to the Trustee) with all
applicable federal income tax withholding requirements for benefit
distributions; and

(p)To construe the Plan, in its sole and absolute discretion, and make equitable
adjustments for any mistakes and errors made in the administration of the Plan.




The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

20

--------------------------------------------------------------------------------



8.5Indemnification of PAC and Plan Administrator. To the extent not covered by
insurance, or if there is a failure to provide full insurance coverage for any
reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Employer agrees to hold harmless and
indemnify the PAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys' fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the PAC's, or any
such person's, fraud or willful misconduct.

8.6Claims for Benefits.

(a) Initial Claim. In the event that an Employee, Eligible Employee, Participant
or his/her Beneficiary claims to be eligible for benefits, or claims any rights
under this Plan, he/she must complete and submit such claim forms and supporting
documentation as shall be required by the Plan Administrator, in its sole and
absolute discretion. Likewise, any Participant or Beneficiary who feels unfairly
treated as a result of the administration of the Plan, must file a written
claim, setting forth the basis of the claim, with the Plan Administrator. In
connection with the determination of a claim, or in connection with review of a
denied claim, the claimant may examine this Plan, and any other pertinent
documents generally available to Participants that are specifically related to
the claim.


A written notice of the disposition of any such claim shall be furnished to the
claimant within 90 days after the claim is filed with the Plan Administrator.
Such notice shall refer, if appropriate, to pertinent provisions of this Plan,
shall set forth in writing the reasons for denial of the claim if a claim is
denied (including references to any pertinent provisions of this Plan) and,
where appropriate, shall describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant shall also be notified of the Plan's claim review procedure
and the time limits applicable to such procedure, including the claimant's right
to arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

(b)Request for Review. Within 90 days after receiving the written notice of the
Plan Administrator's disposition of the claim, the claimant may file with the
PAC a written request for review of his/her claim. In connection with the
request for review, the claimant shall be entitled to be represented by counsel
and shall be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within 90 days after receiving written notice
of the Plan Administrator's disposition of the claim, the claimant shall be
deemed to have accepted the Plan Administrator's written disposition, unless the
claimant shall have been physically or mentally incapacitated so as to be unable
to request review within the 90 day period.

21

--------------------------------------------------------------------------------



(c)Decision on Review. After receipt by the PAC of a written application for
review of his claim, the PAC will review the claim taking into account all
comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination. The PAC will notify the claimant of its
decision by delivery or by certified or registered mail to his last known
address. A decision on review of the claim shall be made by the PAC at its next
meeting following receipt of the written request for review. If no meeting of
the PAC is scheduled within 45 days of receipt of the written request for
review, then the PAC shall hold a special meeting to review such written request
for review within such 45-day period. If special circumstances require an
extension of the 45-day period, the PAC shall so notify the claimant and a
decision shall be rendered within 90 days of receipt of the request for review.
In any event, if a claim is not determined by the PAC within 90 days of receipt
of written submission for review, it shall be deemed to be denied.


The decision of the PAC will be provided to the claimant as soon as possible but
no later than 5 days after the benefit determination is made. The decision will
be in writing and will include the specific reasons for the decision presented
in a manner calculated to be understood by the claimant and will contain
references to all relevant Plan provisions on which the decision was based. Such
decision will also advise the claimant that he may receive upon request, and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to his claim and will inform the claimant of his
right to arbitration in the case of an adverse decision regarding his appeal.
The decision of the PAC will be final and conclusive.



8.7Arbitration. In the event the claims review procedure described in
Section 8.6 of the Plan does not result in an outcome thought by the claimant to
be in accordance with the Plan document, he/she may appeal to a third party
neutral arbitrator. The claimant must appeal to an arbitrator within 60 days
after receiving the PAC's denial or deemed denial of his/her request for review
and before bringing suit in court.


The arbitrator shall be mutually selected by the Participant and the PAC from a
list of arbitrators provided by the American Arbitration Association ("AAA"). If
the parties are unable to agree on the selection of an arbitrator within 10 days
of receiving the list from the AAA, the AAA shall appoint an arbitrator. The
arbitrator's review shall be limited to interpretation of the Plan document in
the context of the particular facts involved. The claimant, the PAC and the
Employer agree to accept the award of the arbitrator as binding, and all
exercises of power by the arbitrator hereunder shall be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. The costs of arbitration will be paid by the
Employer; the costs of legal representation for the claimant or witness costs
for the claimant will be borne by the claimant; provided, that, as part of his
award, the Arbitrator may require the Employer to reimburse the claimant for all
or a portion of such amounts.


The arbitrator shall have no power to add to, subtract from, or modify any of
the terms of the Plan, or to change or add to any benefits provided by the Plan,
or to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator shall have absolute discretion in the
exercise of its powers in this Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

22

--------------------------------------------------------------------------------



8.8Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the PAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the PAC or Plan Administrator deems to be necessary for such
purposes. Any Participant or Beneficiary claiming benefits under this Plan shall
furnish to the PAC or Plan Administrator, as applicable, such information as may
be necessary to determine eligibility for and amount of benefit, as a condition
of claiming and receiving such benefit.

8.9Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits. If a Participant or Beneficiary receives an underpayment of benefits,
the Plan Administrator shall direct that payment be made as soon as practicable
to make up for the underpayment. If an overpayment is made to a Participant or
Beneficiary, for whatever reason, the Plan Administrator may, in its sole and
absolute discretion, withhold payment of any further benefits under the Plan
until the overpayment has been collected or may require repayment of benefits
paid under this Plan without regard to further benefits to which the Participant
or Beneficiary may be entitled.

--------------------------------------------------------------------------------


End of Article VIII


ARTICLE IX
OTHER BENEFIT PLANS OF THE COMPANY


9.1Other Plans. Nothing contained in this Plan shall prevent a Participant prior
to his/her death, or a Participant's spouse or other Beneficiary after such
Participant's death, from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any other plan or benefit
program of the Employer, or which would otherwise be payable or distributable to
him/her, his/her surviving spouse or Beneficiary under any plan or policy of the
Employer or otherwise. Nothing in this Plan shall be construed as preventing the
Company or any of its Affiliates from establishing any other or different plans
providing for current or deferred compensation for employees and/or Directors.
Unless otherwise specifically provided in any plan of the Company intended to
"qualify" under section 401 of the Code, Compensation Deferrals made under this
Plan shall constitute earnings or compensation for purposes of determining
contributions or benefits under such qualified plan.

--------------------------------------------------------------------------------


End of Article IX


ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN


10.1Amendment. The Compensation Committee may amend this Plan by duly authorized
written amendment; provided that no amendment or modification shall deprive a
Participant, or person claiming benefits under this Plan through a Participant,
of any benefit accrued under this Plan up to the date of amendment or
modification, except as may be required by applicable law.

23

--------------------------------------------------------------------------------



10.2Termination. The Compensation Committee may terminate or suspend this Plan
in whole or in Part at any time, provided that no such termination or suspension
shall deprive a Participant, or person claiming benefits under this Plan through
a Participant, of any benefit accrued under this Plan up to the date of
suspension or termination, except as required by applicable law. Upon the
complete termination of the Plan, the Compensation Committee, in its sole and
absolute discretion, may direct the Plan Administrator to distribute each
Participant's account to him/her or his/her Beneficiary, as applicable, in a
lump sum and regardless of whether benefit payments have previously commenced to
be made to such Participant.


An Affiliate may terminate its participation in the Plan at any time by an
action of its governing body and providing written notice to the Company.
Likewise, the Company may terminate an Affiliate's participation in the Plan at
any time by an action of the Compensation Committee and providing written notice
to the Affiliate. The effective date of any such termination shall be the later
of the date specified in the notice of the termination of participation or the
date on which the PAC can administratively implement such termination.

10.3Continuation. The Company intends to continue this Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this Plan.

--------------------------------------------------------------------------------


End of Article X


ARTICLE XI
MISCELLANEOUS


11.1No Reduction of Employer Rights. Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and an Employee, or
as a right of any Employee to continue in the employment of the Employer, or as
a limitation of the right of the Employer to discharge any of its Employees,
with or without cause or as a right of any Director to be renominated to serve
as a Director.

11.2Provisions Binding. All of the provisions of this Plan shall be binding upon
all persons who shall be entitled to any benefit hereunder, their heirs and
personal representatives.

--------------------------------------------------------------------------------


End of Article XI

24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this amended and restated Plan has been executed on this
11th day of September, 2003 effective as of March 31, 2003, except as
specifically provided otherwise herein.


 
 
 
 
 
 
 
TENET HEALTHCARE CORPORATION
 
 
By:
 
/s/  DEBRA L. ANDONIE-WALL      

--------------------------------------------------------------------------------

Debra L. Andonie-Wall
Senior Director, Retirement Plans

25

--------------------------------------------------------------------------------



EXHIBIT A1
LIMITS ON ELIGIBILITY AND PARTICIPATION

Section 3.1 of the Tenet 2001 Deferred Compensation Plan (the "DCP") provides
the Pension Administration Committee ("PAC") with the authority to limit the
classification of employees of Tenet Healthcare Corporation or its participating
affiliates (collectively the "Employer") eligible to participate in the DCP at
any time and states that any such limitation shall be set forth in this
Exhibit A. The PAC, by the adoption of a resolution effective as of March 31,
2003, exercised this authority and declared the following limitation on
eligibility under the DCP:

(i)Employees of the Employer who experience a "qualifying termination" under
under the Tenet Executive Severance Protection Plan (the "TESPP")(such employees
are referred to herein as "Senior Management") and are, thus, entitled to
benefits under the TESPP, shall be ineligible for future participation in the
DCP as active employees of the Employer;

(ii)that, for purposes of the DCP, each such Senior Management member shall be
treated as having terminated employment with the Employer as of the last day on
which he performs services for the Employer as an employee; and

(iii)that each such Senior Management member whose employment with the Employer
and active participation in the DCP is so terminated shall continue to
participate in the DCP as an inactive participant pursuant to the terms of the
DCP until such Senior Management member has received payment of all amounts
payable to him/her under the DCP.

--------------------------------------------------------------------------------

1This Exhibit A may be updated from time to time without the need for a formal
amendment to the DCP.

26

--------------------------------------------------------------------------------





QuickLinks


SIXTH AMENDED AND RESTATED TENET 2001 DEFERRED COMPENSATION PLAN
Table of Contents
ARTICLE I PREAMBLE AND PURPOSE
ARTICLE II DEFINITIONS AND CONSTRUCTION
ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS
ARTICLE IV DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT CREDITING
RATES
ARTICLE V DISTRIBUTION OF BENEFITS
ARTICLE VI PAYMENT LIMITATIONS
ARTICLE VII FUNDING
ARTICLE VIII ADMINISTRATION
ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY
ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN
ARTICLE XI MISCELLANEOUS
EXHIBIT A LIMITS ON ELIGIBILITY AND PARTICIPATION
